2016 IL App (3d) 140980

                                Opinion filed April 15, 2016
     _____________________________________________________________________________

                                                     IN THE

                                      APPELLATE COURT OF ILLINOIS

                                               THIRD DISTRICT

                                                      2016

     In re SHARON H., a Person Found Subject to
                                            )     Appeal from the Circuit Court
     Involuntary Admission and Involuntary  )     of the 13th Judicial Circuit,
     Administration of Psychotropic Medication,
                                            )     La Salle County, Illinois.
                                            )
     (The People of the State of Illinois,  )
                                            )
            Petitioner-Appellee,            )     Appeal No. 3-14-0980
                                            )     Circuit No. 14-MH-18
            v.                              )
                                            )
     Sharon H.,                             )
                                            )     The Honorable
            Respondent-Appellant).          )     Cynthia M. Raccuglia,
                                            )     Judge, presiding.
     _____________________________________________________________________________

                JUSTICE McDADE delivered the judgment of the court, with opinion.
                Justices Lytton and Wright concurred in the judgment and opinion.

     _____________________________________________________________________________

                                                   OPINION

¶1              The respondent, Sharon H., was the subject of petitions for involuntary admission and for

     involuntary administration of medication. After a hearing, the circuit court granted both

     petitions. On appeal, the respondent argues that the court erred when it granted the admission

     and medication petitions. We affirm in part and reverse in part, and we also dismiss the appeal

     in part.
¶2                                                FACTS

¶3          On December 11, 2014, crisis worker Andrea Stinson filed a petition for involuntary

     admission of the respondent that alleged she was in immediate danger of harming herself. The

     admission petition alleged that the respondent was "unable to report accurate information,

     continues to lie and manipulate. Family got an order of detention. Hundreds of page [sic] of

     documentation showing client is having suicidal thoughts with a plan and disturbed/distorted

     thoughts. [The respondent] is a danger to herself, possibly other and in need of inpatient

     treatment."

¶4          Attached to the admission petition were two inpatient certificates. The first certificate

     was signed by Dr. Tony Hsa of Galesburg Cottage Hospital and dated December 9, 2014. Dr.

     Hsa opined that the respondent was in need of involuntary inpatient admission and described the

     respondent as follows: "[p]atient with hurried speed and possible mania. Patient sent in by court

     order and family brings in large amount of Facebook posts and emails reportedly from patient

     with paranoid and delusional thought process, thoughts about killing self with gun." The second

     certificate was signed by a psychiatrist, Dr. Sameen Ahmad, of OSF St. Elizabeth Hospital and

     dated December 10, 2014. Dr. Ahmad also opined that the respondent was in need of

     involuntary inpatient admission, and she described the respondent as follows: "33yo w female

     who was admitted from Galesburg Cottage Hospital where family had taken her for a court

     ordered evaluation. She has made bizarre statements on Facebook including intention to get a

     gun and kill herself. Needs stabilization on inpatient unit." The record indicates that on

     December 12, 2014, the respondent was served with a copy of the admission petition and was

     informed that a hearing on that petition would be held on December 16, 2014.




                                                      2
¶5          On December 16, 2014, the circuit court held a hearing on the admission petition. Three

     witnesses testified; the first of whom was the respondent's mother, Delores H. Delores testified

     that the respondent was 33 years old and had been living in an apartment in Galesburg since the

     summer. Delores had been to the apartment twice and she described it as messy and that it

     looked like a "flop house." Delores described an occurrence when the respondent was unable to

     understand that two relatives were dead. Delores also stated that her half-sister had called her to

     say that the respondent "wanted to take a handful of pills." Delores also alleged that just over

     one week ago, relatives had told her that the respondent had threatened to get a gun and shoot her

     father. Delores did not know if the respondent was employed, but she did state that the

     respondent "always seemed to have money." She did not know what the respondent did on a

     daily basis, and she claimed that the information she had about the respondent's behavior came

     from Facebook posts.

¶6          The second witness to testify was mental health counselor Breann Bridges. Bridges

     assisted with checking the respondent into the hospital. When Bridges asked the respondent if

     she was checking in voluntarily, the respondent said no, and Bridges read a list of rights to her.

     The respondent appeared to understand what was read to her.

¶7          The third witness to testify was Dr. Ahmad, who had been treating the respondent at OSF

     St. Elizabeth hospital. Dr. Ahmad had reviewed statements made on Facebook that led her to be

     concerned about the respondent's safety. Dr. Ahmad read a portion of a Facebook post from the

     respondent’s Facebook account that she found particularly troubling:

                            "My life has always been shit especially around here, but

                    Maria told me she was working with me and since I knew about

                    what has happened about my family that I needed to die so I could


                                                      3
                      finally have a better life. For the past several months even before I

                      returned to Galesburg I thought I was working with her for that

                      purpose. I thought the living in two homeless shelters, living in

                      my car and being put in jail was all for a story that would lead up

                      to my death. I was supposed to shoot myself with my dad's gun,

                      and that is why she wanted me to steal it (as I mentioned before)."

       Counsel for the respondent objected to the admission of the Facebook post, but the court

       overruled the objection on the basis that the document was offered as a document reviewed by

       Dr. Ahmad in reaching her opinion, rather than being offered for the truth of the matter asserted.

¶8            When asked about the identity of Maria, Dr. Ahmad testified that she did not know, nor

       did the respondent when Dr. Ahmad questioned her. However, Dr. Ahmad testified that in her

       inquiries into the matter, she determined that Maria did not exist and was a part of the

       respondent’s psychosis.

¶9            Dr. Ahmad stated that the respondent was pleasant during the examination, that she was

       smart, that her thought processes did not appear disorganized, and that she denied being suicidal

       or homicidal. Also, Dr. Ahmad testified that the respondent denied making any of the Facebook

       posts, claiming that she had shut down her Facebook account several months earlier.

¶ 10          Dr. Ahmad opined that the respondent suffered from bipolar disorder, based in part on the

       fact that the respondent had been diagnosed with it in the past. Also admitted into evidence were

       some letters that the respondent had written to Dr. Ahmad; one letter was dated December 14,

       2014, and indicated that the respondent felt she was being controlled by somebody or something.

       Dr. Ahmad read from that letter, which included the respondent talking about devices that had




                                                        4
       been implanted in people that, among other things, allowed others to know what one was

       thinking.

¶ 11          Another letter that the respondent wrote to Dr. Ahmad was introduced into evidence. In

       the letter, the respondent stated, inter alia, that she had met "Maria Lopez" a few years prior

       while in grad school, and that Maria had been "assigned" the respondent's case. The respondent

       claimed that Maria had been giving her placebo pills, rather than lithium, and had been

       "substituting harmful substances that simulate other disorders." She also said that Maria had

       "abused me in many other ways over the past couple months & caused an acute stress

       reaction/Disorder." The respondent alleged that her "stress hormones" indicated that she had

       "undergone prolonged torture not just stress." She also stated that she had been diagnosed with

       bipolar II disorder 13 years ago and had been on lithium since then.

¶ 12          Dr. Ahmad also recommended that the respondent be transferred to a state hospital

       because OSF St. Elizabeth Hospital was only meant for acute care. Dr. Ahmad opined that the

       respondent was in need of long-term care because she was "smart enough to superficially be

       organized, and she denies a lot of her symptoms so monitoring is really tough. We can give her

       medications and she'll deny all her symptoms, but we won't know if it's true unless we keep her

       for a long period of time so that the psychosis can unmask itself." Dr. Ahmad also considered

       less restrictive alternatives, but ruled them out because the respondent had minimal insight in

       that she did not know that she was delusional. Dr. Ahmad was also concerned for the

       respondent's safety and for the safety of others based on threats that her family has alleged the

       respondent made in the past. Dr. Ahmad mentioned that the respondent admitted that she had

       been diagnosed in the past with bipolar disorder, that she had been on lithium for it, that she had

       been mostly hypomanic, and that she had attempted to commit suicide at age 13.


                                                        5
¶ 13            At the close of the hearing, the court found that the respondent was in need of inpatient

       hospitalization for her mental illness. In so ruling, the court stated that it was not giving the

       Facebook posts any weight, but that the opinion of Dr. Ahmad, the letters written to Dr. Ahmad,

       and the fact that the respondent had been taking lithium were sufficient to establish that the

       respondent was in need of involuntary admission. The admission order entered by the court was

       for a period of 90 days.

¶ 14            After the court ruled on admission, the court requested evidence on the treatment plan.

       The record indicates that a petition for administration of psychotropic medication had been filed

       with the court on December 16, 2014—the date of the hearing on the admission petition. The

       medication petition was signed on that day by Dr. Ahmad and contained her recommendation to

       treat the respondent with potentially four different psychotropic medications. Further, the

       petition requested the following testing: "Lab Testing & Imaging & procedures required for

       management and for transfer to the State hospital." The record also indicates that the respondent

       did not object to the medication petition on procedural grounds. 1

¶ 15            Dr. Ahmad was recalled and she testified about her recommendation to treat the

       respondent with four psychotropic medications. She also testified on the benefits and risks

       associated with those medications, and she stated that her hope was that the medications would

       help the respondent with her delusions such that therapy could be of further assistance. No

       testimony was elicited regarding any testing to which the respondent would be subjected, with

       the possible exception of what Dr. Ahmad mentioned regarding the side effects of one of the

       drugs—monitoring liver function, movement, and blood counts. At the close of Dr. Ahmad's


                1
                    Despite this failure to object, we will not apply the forfeiture doctrine to her claim on appeal that the State

       failed to timely serve the medication petition on her. See In re B.K., 362 Ill. App. 3d 324, 329-330 (2005).


                                                                     6
       testimony, the court granted the petition for involuntary administration of psychotropic

       medication, which was to be in effect for 90 days. The medication order also mandated "that

       [the Department of Human Services] be allowed to perform any lab testing or imaging required

       for management."

¶ 16          The respondent appealed.

¶ 17                                               ANALYSIS

¶ 18          On appeal, the respondent argues that the circuit court erred when it granted the petitions

       for involuntary admission and for the involuntary administration of psychotropic medication.

       Specifically, the respondent argues that: (1) the evidence was insufficient to establish that she

       was subject to involuntary admission; (2) the evidence was insufficient to establish that she was

       subject to involuntary medication; (3) the State and the circuit court failed to comply with the

       statutory provisions on involuntary medication; and (4) her trial counsel was ineffective.

¶ 19          Initially, we note that this appeal is moot. The circuit court's admission and medication

       orders have long expired. The respondent acknowledges that this appeal is moot, but she asserts

       that two exceptions to the mootness doctrine apply—the "capable of repetition, but evading

       review" exception and the "public interest exception"—such that this court should reach the

       merits of her arguments.

¶ 20          Generally, courts will not address moot claims. In re Alfred H.H., 233 Ill. 2d 345, 351

       (2009). While there is no general exception to the mootness doctrine in mental health cases, the

       traditional exceptions can apply and their application must be determined on a case-by-case

       basis. In re E.F., 2014 IL App (3d) 130814, ¶ 25. Further, this determination "must consider all

       the applicable exceptions in light of the relevant facts and legal claims raised in the appeal."

       Alfred H.H., 233 Ill. 2d at 364; see also In re Rita P., 2014 IL 115798, ¶ 32. All of the


                                                         7
       exceptions to the mootness doctrine are "to be construed narrowly and require a clear showing of

       each criterion to bring the case within the terms." In re J.T., 221 Ill. 2d 338, 350 (2006).

¶ 21            I. "CAPABLE OF REPETITION, BUT EVADING REVIEW" EXCEPTION

¶ 22          First, the respondent claims that the "capable of repetition, but evading review" exception

       applies to her arguments on appeal. Specifically, she claims that because this appeal raises

       statutory interpretation issues, "in future involuntary medication hearings, the issue of what

       evidence the State must present and compliance with the [Mental Health] Code's requirements is

       not specific to [the respondent's] case and can be applied to future proceedings."

¶ 23          To qualify for the "capable of repetition, but evading review" exception, two elements

       must be met: (1) "the challenged action must be of a duration too short to be fully litigated prior

       to its cessation"; and (2) "there must be a reasonable expectation that 'the same complaining

       party would be subjected to the same action again.' " Id. at 358 (quoting In re Barbara H., 183
Ill. 2d 482, 491 (1998)). In this case, there is no question that the first element has been met, as

       the admission and medication orders each lasted for only 90 days. Thus, the only question is

       whether the respondent's arguments have also met the second element.

¶ 24          Our supreme court has clarified the second element to require that "the actions must have

       a substantial enough relation that the resolution of the issue in the present case would be likely to

       affect a future case involving respondent." Alfred H.H., 233 Ill. 2d at 359. Further, the Alfred

       H.H. court held in that case that sufficiency of the evidence claims, by themselves, are

       insufficient to meet the second element of this exception:

                      "[Respondent's] claim on appeal is that the trial court lacked

                      sufficient evidence to order his involuntary commitment.

                      Respondent does not raise a constitutional argument or challenge


                                                         8
                      the interpretation of the statute. Instead, he disputes whether the

                      specific facts that were established during the hearing in this

                      specific adjudication were sufficient to find respondent was a

                      danger to himself or to others. There is no clear indication of how

                      a resolution of this issue could be of use to respondent in future

                      litigation. The court acknowledges that though it is possible that

                      the resolution of such questions could be helpful to future litigants,

                      we do not, as we stated earlier, 'review cases merely to set

                      precedent or guide future litigation.' " Id. at 360 (quoting Berlin v.

                      Sarah Bush Lincoln Health Center, 179 Ill. 2d 1, 8 (1997)).

       Here, the respondent's first two arguments present nothing more than sufficiency of the evidence

       claims. Those arguments do not meet the second element of this exception. Id.

¶ 25          We decline to address whether the respondent’s third and fourth arguments meet the

       "capable of repetition, but evading review" exception because, for the following reasons, we find

       that those arguments qualify for the public interest exception.

¶ 26                                 II. PUBLIC INTEREST EXCEPTION

¶ 27          Second, the respondent claims that the public interest exception applies to her arguments

       on appeal. "The public interest exception allows a court to consider an otherwise moot case

       when (1) the question presented is of a public nature; (2) there is a need for an authoritative

       determination for the future guidance of public officers; and (3) there is a likelihood of future

       recurrence of the question." Id. at 355. In support of her argument, the respondent states:

                              "[t]his is an initial appeal on the issue of whether a court

                      has the power to hold both a commitment and medication hearing


                                                         9
                       in the sane [sic] proceeding, to enter medication orders without

                       specificity, and to order commitment and medication orders based

                       on hearsay and inadequate evidence. It also raises other statutory

                       and due process issues such as whether a court can enter an order

                       for involuntary medication when petitioner fails to comply with the

                       statutory mandate of providing full written information to the

                       recipient."

       The respondent also provides very brief statements on each of the three elements of the public

       interest exception. With regard to the first element, the respondent states only that "[t]he

       constitutional and statutory issues presented in this appeal are of a public nature -- especially

       given the curtailment of liberty at risk with an involuntary medication order." With regard to the

       second element, the respondent claims that there is a dearth of case law from this district

       regarding procedural and substantive aspects of medication petitions and hearings. With regard

       to the third element, the respondent states that because the appeal pertains to matters of statutory

       interpretation, the issues are likely to recur in the future.

¶ 28           Our supreme court has explained that "case-specific inquiries, such as sufficiency of the

       evidence, do not present the kinds of broad public issues required for review under the public

       interest exception." Rita P., 2014 IL 115798, ¶ 36. The respondent's first two arguments are

       strictly sufficiency-of-the-evidence challenges and therefore do not meet the first element of the

       public interest exception. Id.

¶ 29           We now turn to the respondent's third argument—that the State and the circuit court

       failed to comply with the statutory provisions on involuntary medication. The respondent's

       supporting claims are three-fold. First, she argues that the State violated section 2-107.1(a-5)(1)


                                                          10
       of the Mental Health and Developmental Disabilities Code (Code) (405 ILCS 5/2-107.1(a-5)(1)

       (West 2012)) because it did not serve the medication petition on her at least three days prior to

       the hearing. Second, she argues that the court violated section 2-107.1(a-5)(2) of the Code (405

       ILCS 5/2-107.1(a-5)(2) (West 2012)) by holding simultaneous hearings on both the admission

       and medication petitions. Third, the respondent argues that the court violated section 2-107.1(a-

       5)(4)(G) of the Code (405 ILCS 5/2-107.1(a-5)(4)(G) (West 2012)) by failing to specify in the

       medication order what testing it was requiring to be conducted on the respondent.

¶ 30          As previously stated, the first element of the public interest exception is that the issue

       presented is of a public nature. Alfred H.H., 233 Ill. 2d at 355. Our supreme court has stated that

       "the procedures which must be followed and the proofs that must be made before a court may

       authorize involuntary treatment to recipients of mental health services are matters of a public

       nature and of substantial public concern." In re Mary Ann P., 202 Ill. 2d 393, 402 (2002).

       Numerous cases have employed this principle. See, e.g., In re Robert S., 213 Ill. 2d 30, 46

       (2004); In re James S., 388 Ill. App. 3d 1102, 1105 (2009); In re Lance H., 402 Ill. App. 3d 382,

       385 (2010); In re Nicholas L., 407 Ill. App. 3d 1061, 1071 (2011). Based on this precedent, we

       find that the respondent's third argument presents a question of public nature such that it meets

       the first element of the public interest exception.

¶ 31          We find that the respondent's third argument also meets the second element of the public

       interest exception, which is that a need exists for an authoritative determination of the moot

       question (Alfred H.H., 233 Ill. 2d at 355), even though, as the respondent's supporting claims

       acknowledge, the law in this area is clear. Section 2-107.1(a-5)(1) of the Code requires that the

       petition for involuntary administration of medication be served on the respondent no later than

       three days before the hearing on the petition. 405 ILCS 5/2-107.1(a-5)(1) (West 2012). Section


                                                         11
2-107.1(a-5)(2) of the Code requires separate hearings on commitment and medication petitions.

405 ILCS 5/2-107.1(a-5)(2) (West 2012). Section 2-107.1(a-5)(4)(G) of the Code requires that if

a petition seeks authorization for testing and other procedures, the State must prove by clear and

convincing evidence "that such testing and procedures are essential for the safe and effective

administration of the treatment." 405 ILCS 5/2-107.1(a-5)(4)(G) (West 2012). Despite these

clear statutory requirements and ample case law that demonstrates their clarity (see, e.g., In re

David M., 2013 IL App (4th) 121004, ¶ 36 (holding that section 2-107.1(a-5)(1) was violated

when the State filed a petition for involuntary administration of medication on the same day as

the commitment hearing); In re B.K., 362 Ill. App. 3d 324, 328-329 (2005) (same); In re Eric H.,

399 Ill. App. 3d 831, 833-35 (2010) (discussing the "plain language" of the notice requirement in

section 2-107.1 and holding that the failure to comply with the notice requirements invalidates a

petition to involuntarily administer psychotropic medication; In re Carmody, 274 Ill. App. 3d 46,

53-54 (1995) (same)); E.F., 2014 IL App (3d) 130814, ¶¶ 45-48 (reversing a medication order

because the circuit court failed to hold separate hearings on the commitment and medication

petitions as required by section 2-107.1(a-5)(2) of the Code); In re Donald L., 2014 IL App (2d)
130044, ¶ 27 (holding that the circuit court erred when it ordered " 'other tests necessary to

evaluate safe administration of medications' " when no evidence of those tests was presented at

the medication hearing)), procedural errors involving these provisions continue to arise. We find

that further clarification of these provisions will provide guidance for the courts and future

litigants in following the mandates of the Code. See In re Lance H., 2014 IL 114899, ¶ 14; In re

Laura H., 404 Ill. App. 3d 286, 289 (2010) (holding that despite case law addressing compliance

with the Code, "this issue's recurrence indicates both (1) a need still exists for guidance in this




                                                  12
       area and (2) the likeliness of future recurrence in other mental-health cases"). Accordingly, the

       respondent's third argument meets the second element of the public interest exception.

¶ 32          We also find that the respondent's third argument meets the third element of the public

       interest exception, which requires that the question is likely to recur in the future. While there

       was no evidence of the respondent being subject to involuntary admission or involuntary

       medication orders in the past, the respondent has suffered from bipolar disorder and has been on

       medication for a long period of time. Resolution of her statutory-based claims would aid her if

       she in fact is subject to future petitions for involuntary admission and/or medication, as well as

       other individuals situated similarly to the respondent. Id. Under these circumstances, we hold

       that the respondent's third argument qualifies for the public interest exception to the mootness

       doctrine.

¶ 33          Our review of the respondent's fourth argument—that her trial counsel rendered

       ineffective assistance—reveals that it also meets the elements of the public interest exception. In

       this regard, we find In re Jessica H., 2014 IL App (4th) 130399, to be instructive. In that case,

       the respondent argued that her trial counsel was ineffective for failing to object to procedural

       errors related to a petition for involuntary admission. Id. ¶ 22. Despite the appeal being moot,

       the court ruled that the public interest exception applied:

                              "Here, as entry of the recommitment order violated

                      mandatory statutory language and implicates one's constitutional

                      rights, the issue is one of a public nature. Also, the court, the

                      State, and counsel for the respondent failed to appreciate the

                      mandatory statutory requirements given the posture of this case. In

                      addition, a determination as to the statutorily required outcome


                                                        13
                      when presented with facts such as those in this matter is needed.

                      Such a determination would provide for the future guidance of

                      public officers. Finally, in light of the large number of individuals

                      impacted by subsequent involuntary-commitment proceedings,

                      there is a likelihood of future recurrence of the question

                      presented." Id. ¶ 20.

¶ 34          In her ineffective assistance of counsel argument, the respondent specifically asserts that

       counsel: (1) failed to follow through with a jury demand; (2) failed to object to both petitions

       being heard on the same day; (3) failed to object to the testimony of Delores, who lacked

       personal knowledge of the respondent’s actions and alleged threats; (4) failed to ensure that the

       respondent received written information on medications and alternative treatments; and (5) failed

       to object to the substance of the court's medication order. Because these claims invoke the same

       type of concerns present in Jessica H., we find that the respondent's fourth argument qualifies for

       the public interest exception. See id.

¶ 35         III. MERITS OF THE RESPONDENT'S THIRD AND FOURTH ARGUMENTS

¶ 36          On the merits of the respondent's third argument, we note that when we are faced with a

       question of substantial compliance with statutory provisions, our review is de novo. E.F., 2014
IL App (3d) 130814, ¶ 43.

¶ 37          The respondent's first supporting claim is that the State violated section 2-107.1(a-5)(1)

       of the Code because it did not serve the medication petition on her at least three days prior to the

       hearing. The State concedes error, and we agree with the respondent's claim. The record reflects

       that the medication petition was filed with the circuit court on the same day as the admission




                                                        14
       hearing. Accordingly, it was error to conduct a medication hearing on that day. 405 ILCS 5/2-

       107.1(a-5)(1) (West 2012).

¶ 38          The respondent's second supporting claim is that the circuit court violated section 2-

       107.1(a-5)(2) of the Code by holding simultaneous hearings on both the admission and

       medication petitions. We disagree. The record reflects that the court held the admission portion

       of the hearing first and then held the medication portion, in which the State presented evidence

       on the relevant statutory requirements (405 ILCS 5/2-107.1(a-5)(4)(G) (West 2012)).

       Accordingly, the court did not violate section 2-107.1(a-5)(2). 405 ILCS 5/2-107.1(a-5)(2)

       (West 2012) (allowing the medication hearing to be conducted "immediately preceding or

       following [an admission hearing] and may be heard by the same trier of fact or law as in that

       judicial proceeding").

¶ 39          The respondent's third supporting claim is that the circuit court violated section 2-

       107.1(a-5)(4)(G) of the Code by failing to specify in the medication order what testing it was

       requiring to be conducted on the respondent. The State concedes error, and we agree with the

       respondent's claim. As we noted above, section 2-107.1(a-5)(4)(G) of the Code requires that if a

       petition seeks authorization for testing and other procedures, the State must prove by clear and

       convincing evidence "that such testing and procedures are essential for the safe and effective

       administration of the treatment." 405 ILCS 5/2-107.1(a-5)(4)(G) (West 2012). The medication

       petition in this case requested "Lab Testing & Imaging & procedures required for management

       and for transfer to the State hospital." At the hearing, the only possible testimony that was

       elicited regarding testing was Dr. Ahmad stating that due to the potential side effects of one of

       the drugs, the respondent's liver function, movement, and blood counts would need to be

       monitored. In its order, the court ordered "that [the Department of Human Services] be allowed


                                                       15
       to perform any lab testing or imaging required for management." The lack of evidence presented

       at the medication hearing and the non-specific nature of the court’s order regarding testing

       violated section 2-107.1(a-5)(4)(G). Donald L., 2014 IL App (2d) 130044, ¶ 26 (holding that

       "[w]ithout specific evidence, a court is unable to determine which tests are essential to the safe

       and effective administration of treatment as required by the Code. The court may not delegate

       that determination to the respondent's doctors by allowing them to administer unspecified tests as

       they see fit.").

¶ 40           In sum, the circuit court committed two errors with regard to the medication petition and

       hearing. The failure to provide proper notice pursuant to section 2-107.1(a-5)(1) means that the

       court's medication order must be reversed (Carmody, 274 Ill. App. 3d at 54), as does the court's

       error regarding the ordering of testing (Donald L., 2014 IL App (2d) 130044, ¶ 27).

       Accordingly, we reverse the circuit court’s medication order.

¶ 41           With regard to the respondent's fourth argument—that her trial counsel rendered

       ineffective assistance—she claims that that counsel: (1) failed to follow through with a jury

       demand; (2) failed to object to both petitions being heard on the same day; (3) failed to object to

       the testimony of Delores, who lacked personal knowledge of the respondent’s actions and

       alleged threats; (4) failed to ensure that the respondent received written information on

       medications and alternative treatments; and (5) failed to object to the substance of the court’s

       medication order. Initially, we reject the respondent's first supporting claim outright, as she does

       not provide supporting argument with citation to authority and does not explain how the failure

       to follow through with a jury demand prejudiced her. See Ill. S. Ct. R. 341(h)(7) (eff. Feb. 6,

       2013); Sexton v. City of Chicago, 2012 IL App (1st) 100010, ¶ 79 (holding that the failure to




                                                        16
       develop an argument in an appellate brief violates Rule 341(h)(7)). We now turn to the

       respondent's remaining claims.

¶ 42          Individuals who are subject to involuntary admission hearings are entitled to the effective

       assistance of counsel. Jessica H., 2014 IL App (4th) 130399, ¶ 23. To establish that counsel

       was ineffective, "the respondent must establish that (1) counsel's performance was deficient,

       such that the errors were so serious that counsel was not functioning as the 'counsel'

       contemplated by the Code; and (2) counsel's errors were so prejudicial as to deprive her of a fair

       proceeding." Carmody, 274 Ill. App. 3d at 57. Of paramount importance in involuntary

       admissions proceedings is "whether the respondent's counsel acted so as to hold the State to its

       burden of proof and its procedural requirements." Id. at 56.

¶ 43          With regard to the admission hearing, the respondent claims only that trial counsel was

       ineffective for failing to object to Delores' testimony. However, even assuming trial counsel's

       performance was deficient in this regard, we disagree that it prejudiced the respondent. "[A]

       person is subject to involuntary admission if he or she has a mental illness and because of that

       illness is either 'reasonably expected to inflict serious physical harm on himself or herself or

       another in the near future' or is 'unable to provide for his or her basic physical needs so as to

       guard himself or herself from serious harm.' " 405 ILCS 5/1-119(1), (2) (West 2012). Even

       without Delores' testimony, Dr. Ahmad opined that the respondent suffered from bipolar

       disorder, was delusional, and was a threat to herself and potentially others. Dr. Ahmad's opinion

       was supported by: (1) the respondent's past diagnosis of bipolar disorder; (2) Dr. Ahmad's

       examination of the respondent; (3) Dr. Ahmad's concern over the Facebook post referencing

       "Maria" telling the respondent to steal a gun and shoot herself; and (4) the letters the respondent

       wrote to Dr. Ahmad while in the hospital, which indicated the respondent was delusional. The


                                                         17
       evidence was sufficient to support a finding that the respondent was subject to involuntary

       admission, even without Delores' testimony. Accordingly, trial counsel did not render

       ineffective assistance at the admission hearing as alleged by the respondent. See Jessica H.,

       2014 IL App (4th) 130399, ¶¶ 29-35 (discussing the prejudice prong and holding that a

       prejudicial error is one that has a dispositive effect on the outcome of the proceeding).

¶ 44          The respondent's remaining three supporting claims of ineffective assistance of counsel

       relate to the medication hearing. Because we have already held that the circuit court's

       medication order must be reversed (supra ¶ 38), we need not address these claims.

¶ 45                                             CONCLUSION

¶ 46          For the foregoing reasons, the judgment of the circuit court of La Salle County is

       affirmed in part and reversed in part, and the appeal is dismissed in part. Specifically, our

       rulings are as follows. First, two of the respondent’s four claims on review are moot and are not

       excused by any applicable exception to the mootness doctrine; accordingly, they are not subject

       to review and are dismissed as moot. Second, the respondent’s remaining two claims satisfy the

       public interest exception to the mootness doctrine and are subject to review. Third, the court’s

       decision ordering psychotropic medication to be involuntarily administered to the respondent is

       reversed. Fourth, the respondent has failed to show the prejudice necessary to establish that her

       trial counsel was ineffective at the admission hearing; accordingly, we must affirm the court’s

       admission order.

¶ 47          Affirmed in part and reversed in part; appeal dismissed in part.




                                                        18